Gunter, Justice.
This appeal is from a judgment granting an interlocutory injunction that stopped the construction, maintenance, and operation of a project alleged to be a public nuisance. The project was to be constructed on a tract of land outside but adjacent to the corporate limits of the City of Dublin. The subject land outside the corporate limits was not zoned but the adjacent area inside the corporate limits was zoned for residential purposes only.
The appellees sought and obtained from the trial court an interlocutory injunction stopping the project. This appeal is from that judgment. However, the record does not reflect that the appellant obtained a supersedeas as he was required to do if he was to proceed with the construction of the project during the pendency of this appeal. Therefore, this court must assume from the record before it that the interlocutory injunction has been obeyed during the pendency of this appeal and that the project has not been constructed.
During the pendency of this appeal the General Assembly of Georgia enacted House Bill No. 1208 which annexed the subject property to the City of Dublin, bringing it within the city’s corporate limits. This enactment became effective on January 17, 1974.
It is thus seen that the subject property is now subject to zoning by the City of Dublin, and the governing authority of that municipality must now determine whether, under its zoning authority, the proposed project can be constructed and operated pursuant to the zoning in effect within the corporate limits.
Because no supersedeas was obtained, and because of the circumstances related herein, we conclude that the legality or illegality of the judgment of the trial court granting an interlocutory injunction in favor of the appellees has now become moot. It is now necessary for the respective legal rights of the appellant and the appellees to be determined under the circumstances now existing, namely, the subject property being within the corporate limits of the city and subject to zoning.

Appeal dismissed as moot.


All the Justices concur.